DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12, 15, and 16 of U.S. Patent No. 10061327. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US PgPub #2007/0057113).
For Claim 1, figures 10-12E of Parks ‘113 disclose a method of assisted takeoff of a movable object (200) comprising: increasing output to an actuator (608) that drives a propulsion unit (610) of the movable object under a first feedback control scheme; determining, with aid of a processor, whether the movable object has met a takeoff threshold (612 and 616); and controlling the output to the actuator using a second feedback control scheme different from the first feedback control scheme in response to the movable object having met the takeoff threshold.
For Claim 2, figures 10-12E of Parks ‘113 disclose that the movable object is an aircraft capable of vertically taking off.
For Claim 3, figures 10-12E of Parks ‘113 disclose that determining whether the movable object has met the takeoff threshold is based on velocity (616) of the movable object.
For Claim 4, figures 10-12E of Parks ‘113 disclose determining whether the aerial vehicle has met the takeoff threshold is performed without using signals from a source external to the aerial vehicle.
For Claim 5, paragraph [0107] discloses receiving a command from a remote terminal to increase the altitude of the movable object.
For Claim 10, figures 10-12E of Parks ‘113 disclose a method of assisted takeoff of a movable object comprising: controlling the movable object (200) using a first feedback control scheme; determining, with aid of a processor, whether the movable 
For Claim 11, figures 10-12E of Parks ‘113 disclose that the movable object is determined to have met the takeoff threshold in response to the acceleration of the movable object in a vertical direction exceeding a predetermined acceleration value.
For Claim 14, figures 10-12E of Parks ‘113 disclose that the movable object is an unmanned aerial vehicle including a plurality of rotors configured to generate lift for the unmanned aerial vehicle.
For Claim 15, figures 10-12E of Parks ‘113 disclose a system for assisted takeoff of a movable object (200) comprising: an actuator (608), an output to the actuator driving a propulsion unit (610) of the movable object; and a processor configured to determine whether the movable object has met a takeoff threshold, and generate a signal used to control the output to the actuator using: a first feedback control scheme (612); and using a second feedback control scheme different from the first feedback control scheme (616) in response to the movable object having met the takeoff threshold.  
For Claim 16, figures 10-12E of Parks ‘113 disclose that the movable object is an unmanned aerial vehicle comprising a plurality of rotors configured to generate lift for the unmanned aerial vehicle.
For Claim 17, figures 10-12E of Parks ‘113 disclose wherein the processor is configured to determine whether the movable object has met the takeoff threshold based on a velocity of the movable object (616).
For Claim 18, figures 10-12E of Parks ‘113 disclose that the processor is configured to determine whether the aerial vehicle has met the takeoff threshold without using signals from a source external to the aerial vehicle.
For Claim 20, figures 10-12E of Parks ‘113 disclose that the processor is configured to determine whether the movably object has met the takeoff threshold based on the output to the actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PgPub #2007/0057113).
For Claims 6 and 8, while Parks ‘113 is silent about the feedback control schemes  having an integral value of zero or not zero, the Examiner takes Official Notice that it is well known to use zero or non zero integral numbers in a control scheme as those are the only two options.  Therefore it would have been obvious to someone of ordinary skill in the art at time of the invention to modify Parks ‘113 with using either zero or non zero integral numbers as those are the only two options.
For Claims 12 and 13, while Parks ‘113 teaches that the output to the actuator is determined based on a command signal from a flight controller based on the movement of the movable object in a vertical direction exceeding a predetermined value and an output to an actuator of the moveable object being greater than a predetermined output value, it is silent about it being in response to the acceleration of the movable object.  However, the Examiner takes Official Notice that it is well known in the art to use a variety of thresholds to control aircraft maneuvers including speed, acceleration, altitude, etc.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Parks ‘113 with ability to use acceleration as a threshold as is well known in order to change a flight dynamic once the object has accelerated to a desired point.

Claims 7, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PgPub #2007/0057113) as applied to claims 6, 8, and 15 above, and further in view of D’alto (PgPub #2013/0082148).  While Parks ‘113 discloses different control schemes it is silent about using proportional-derivative and proportional-integral-derivative control schemes, however, paragraph [0022] of D'alto '148 teaches that it is well known to use proportional-derivative and proportional-integral-derivative control systems in aircraft guidance. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Parks ‘113 with the control scheme of D'alto '148 in order to provide a control system that minimizes overshoot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/12/2021